Williams v Belova (2014 NY Slip Op 07273)





Williams v Belova


2014 NY Slip Op 07273


Decided on October 23, 2014


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on October 23, 2014

Friedman, J.P., Sweeny, Acosta, Saxe, Manzanet-Daniels, JJ.


13277 8006/07

[*1] Brian K. Williams, Plaintiff-Respondent,
vIrina Belova, Defendant, America's Wholesale Lender, Defendant-Appellant.


Delbello Donnellan Weingarten Wise & Wiederkehr, LLP, White Plains (Bradley D. Wank of counsel), for appellant.
Joseph A. Altman, Bronx, for respondent.

Order, Supreme Court, Bronx County (Norma Ruiz, J.), entered on April 6, 2012, which, inter alia, denied defendant America's Wholesale Lender's motion for a money judgment against plaintiff, unanimously modified, on the law, to the extent of granting said defendant a money judgment in the amount of $63,099.40, and otherwise affirmed, without costs. The Clerk is directed to enter judgment accordingly.
The so-ordered stipulation, dated January 14, 2008, executed by counsel, constitutes a binding contract which requires plaintiff to make monthly use and occupancy payments to America's Wholesale Lender (AWL), which lender issued two mortgages against property owned and/or occupied by plaintiff (see  CPLR 2104). While these payments were to be made to AWL's counsel, there were no restrictions on AWL's use of the moneys, which were not required to be placed in escrow. To the contrary, the payments were to be made "on account of the mortgage indebtedness."
As plaintiff does not dispute the validity of the stipulation, or deny that the stipulation unequivocally required him to make monthly use and occupancy payments, he provides no basis [*2]to avoid the ramifications of noncompliance (see Hallock v State of New York , 64 NY2d 224 [1984]). However, the court correctly found that plaintiff's obligation to make such payments began with execution of the stipulation and was not retroactive.
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: OCTOBER 23, 2014
CLERK